ON MOTION TO MODIFY JUDGMENT.
The appellant has filed a motion in this court asking that our opinion be so modified as to require that the cause be remanded to the trial court to enter a judgment in defendant's favor in accordance with the judgment heretofore rendered in the circuit court and affirmed by this court, with the additional amendment thereto that on the payment by plaintiff to the clerk of the circuit court of the amount found to be due the defendant as a charge against the land in suit less the costs which were charged against the defendant, the lands described in the pleading and the judgment to be fully discharged of all mortgages, claims or liens held by the defendant, and the plaintiff's title to said land to be declared free, clear, complete and perfect as against any such claims of the defendant.
It is pointed out in the motion, and was shown in the record before us, that the defendant is a non-resident of the State of Missouri, and that to require a legal tender of the amount due in consideration of a quit-claim deed from defendant would be burdensome and expensive to plaintiff, and in case of a refusal of defendant to execute a quit-claim deed would require further litigation. We have concluded that in view of the fact that all the defendant is entitled to is the payment of the indebtedness due her under her mortgage deeds less the costs heretofore taxed against her in the judgment rendered in the circuit court. We therefore, remand the cause to the circuit court with instructions to re-enter the judgment in this cause thereby adjudging to defendant that she is entitled to the amount of her indebtedness secured by said deeds, less her part of the costs as contained in the judgment heretofore rendered, and further order that on the payment by plaintiff of such amount to the clerk of the circuit court all of the liens, claims or equitable rights claimed under said deeds be declared fully paid and discharged, and on such payment to the clerk by the plaintiff the lands described *Page 249 
in the pleadings and judgment be declared free and clear from any and all claims or liens in favor of the defendant growing out of said mortgage deeds.
The costs of this appeal are adjudged against plaintiff.Sturgis, P.J., and Bradley, J., concur.